ACCEPTED
                                                                                         05-14-01362-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                     3/2/2015 3:09:07 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                                No. 05-14-01362-CR

                                                                   FILED IN
                                                            5th COURT OF APPEALS
JOSE YANEZ-TREJO                           §      IN THE COURTDALLAS,    TEXAS
                                                                 OF APPEALS
                                                            3/2/2015 3:09:07 PM
V.                                         §        FOR THE FIFTH    DISTRICT
                                                                  LISA MATZ
                                                                    Clerk
STATE OF TEXAS                             §             OF TEXAS AT DALLAS

      MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                            BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, the Appellant, and requests this Court extend the time for

filing an opening brief from March 1, 2015 to March 31, 2015, pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 38.6(d).

(A)    The deadline for filing Appellant’s brief is currently March 1, 2015.

(B)    The length of extension sought is thirty (30) days.

(C)    The facts relied on to reasonably explain the need for an extension include

the undersigned having filed briefs in the following cases since the record was filed

in this case:

       Cause No. 05-14-00954-CR, Ward v. State;
       Cause No. 05-14-01230-CR, Reed v. State;
       Cause No. 05-14-00784-CR, Hall v. State; and
       Cause No. 05-14-00517-CR, Lindsey v. State.

(D) Appellant has not requested or been granted a previous extension.

       WHEREFORE, Appellant requests this Court extend Appellant’s deadline to

file an opening brief to March 31, 2105.
                                                  Respectfully submitted,


                                                  /s/ Riann C. Moore
Lynn Pride Richardson                             Riann C. Moore
Chief Public Defender                             Assistant Public Defender
Dallas County, Texas                              State Bar No. 24050279
                                                  Frank Crowley Courts Building
                                                  133 N. Riverfront Blvd., LB-2
                                                  Dallas, Texas 75207-4399
                                                  (214) 653-3550 (phone)
                                                  (214) 653-3539 (fax)

                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Division), 133 N.
Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by electronic service on
March 2, 2015.

                                                  /s/ Riann C. Moore
                                                  Riann C. Moore




                                        2